Citation Nr: 1427120	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for lipoma of the lower left anterior chest.

2.  Entitlement to an initial compensable rating for recurrent Bell's palsy.

3.  Entitlement to service connection for a left foot disorder, to include plantar fasciitis.

4.  Entitlement to service connection for a right foot disorder, to include plantar fasciitis.

5.  Entitlement to service connection for a neck disorder, to include arthritis.

6.  Entitlement to service connection for a left knee injury.

7.  Entitlement to service connection for a right ankle injury.

8.  Entitlement to service connection for sleep apnea.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the February 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


The issue of entitlement to an initial compensable rating for lipoma of the lower left anterior chest is decided herein.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's lipoma of the lower left anterior chest is manifested by discomfort and intermittent pain without any additional symptomatology.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for lipoma of the lower left anterior chest are met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7819-7804 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Veteran was provided with a letter in February 2010, prior to the initial rating decision issued in July 2010, that advised him of the evidence and information necessary to substantiate his service connection claim for a lipoma as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in the July 2010 rating decision, service connection for such disability was granted.

Thereafter, the Veteran has appealed with respect to the propriety of the initially assigned rating for his lipoma from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his lipoma was granted and an initial rating was assigned in the July 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In fact, at his Board hearing, he testified that he did not receive treatment for his lipoma.

The Veteran was also afforded a VA examination in May 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected lipoma as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2013 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected lipoma was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran fully described the symptomatology associated with such disability and indicated that he did not currently receive treatment for it.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As there is no specific rating code for lipomas, the Veteran's service-connected disability is rated by analogy to benign skin neoplasms under 38 C.F.R. § 4.118, Diagnostic Code 7819.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

The use of Diagnostic Code 7819 entails the application of additional diagnostic codes.  Diagnostic Code 7819 rates with reference to the scar codes or due to limitation of function of the affected part.

Under Diagnostic Code 7801 scars, not of the head, face, or neck, that are deep and nonlinear, provides: that areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; that areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; that areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; and that areas of at least 144 square inches (929 sq. cm.) or greater, warrant a 40 percent rating.  38 C.F.R. § 4.118 .

Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation.

Under Diagnostic Code 7805, scars are to be rated in relation to function of the affected part. 

The post-service VA treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's lipoma.  Moreover, at his February 2013 Board hearing, he reported that he did not receive treatment for such disorder.  Rather, he stated that, when mentioned to physicians, such had offered to cut it out.  

In May 2010, the Veteran underwent a VA examination for such disability.  At the time, he reported that he could not feel it, it was not painful, and did not trouble him in any way.  He did not have any local or systemic symptoms, loss of weight or appetite, history of benign or malignant neoplasms, urticarial, primary cutaneous vasculitis, or erythema multiforme.  Upon physical examination, in the right lateral anterior chest wall, a small freely mobile mass 3 centimeters in diameter, non-tender, with a similar mass on the contralateral side, approximately 2.5 centimeters in diameter was noted.  No other ski lesions were found on examination.  The impression was lipoma without significant residuals.

However, despite the Veteran's report of no pain or tenderness associated with the lipoma at his May 2010 VA examination, he testified competently and credibly in February 2013 that, while not painful every day, his lipoma periodically bothered him.  He reported that such was the size of a quarter and located between two ribs.  The Veteran further testified that he had discomfort and intermittent pain, which he treated with Ibuprofen, without any additional symptomatology.

As indicated previously, the Veteran has not asserted functional impairment of his chest secondary to the lipoma.  Accordingly, it does not avail the Veteran to rate his service-connected lipoma of the lower left anterior chest based on limitation of function of the chest.

With respect to rating the lipoma as a scar, the Board has considered the application of Diagnostic Codes 7800 through 7805.  Due to the location and size of the lipoma as well as the symptomatology manifested thereby, the Board finds Diagnostic Code 7804 to be most applicable.  Specifically, the medical evidence demonstrates that the Veteran's lipoma results in discomfort and intermittent pain without any additional symptomatology.  As such, it is not associated with underlying soft tissue damage and is therefore superficial.  Accordingly, the Veteran's lipoma of the lower left anterior chest is appropriately rated under Diagnostic Codes 7819-7804.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Therefore, when resolving doubt in favor of the Veteran, the Board finds that the evidence of record, to include his competent and credible testimony before the undersigned, demonstrates complaints of discomfort and intermittent pain without any additional symptomatology.  

The Board observes that 10 percent is the maximum schedular evaluation available for one or two scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118  Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (1).  Therefore, a 10 percent rating, but no higher, for the Veteran's lipoma is warranted under such Diagnostic Code.  

The Board further finds that a rating in excess of 10 percent is not warranted under any other Diagnostic Code pertaining to scars as his lipoma is not in a location or of a size so as to warrant a higher rating.

The Board has considered whether additional staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected back disability with associated sciatic nerve damage of the right lower extremity; however, the Board finds that his symptomatology has been stable throughout the appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
 
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lipoma with the established criteria found in the rating schedule.  The Board finds that such is fully addressed by the rating criteria under which such disability is rated.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his lipoma.  In this regard, he has testified that his only symptoms associated with such disability are discomfort and intermittent pain.  He has not described, and the objective evidence does not show, any additional symptomatology.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his lipoma.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran testified a the February 2013 Board hearing that he was currently employed.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine and has applied such in the award of the initial 10 percent rating herein.  However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his lipoma.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal to the extent that a rating in excess of 10 percent for such disability is denied, and his initial rating claim, beyond the assignment of a 10 percent rating herein, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating of 10 percent, but no higher, for lipoma of the lower left anterior chest is granted, subject to applicable law and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes there are outstanding medical evidence that must be obtained before a fully informed decision may be rendered in this appeal.  During the February 2013 Board hearing, the Veteran testified that he has been receiving treatment for many of his claimed disorders from the VA Medical Center (VAMC) in Memphis, Tennessee, since 2008.  He also testified that he received treatment at the VAMC in Salisbury, North Carolina, and the VA clinic in Charlotte, North Carolina prior to moving to Tennessee.  

The evidentiary record contains VA records from the Memphis VAMC dated from January 2009 to March 2010, which show the Veteran has received treatment for several disabilities, including his service-connected Bell's palsy, and claimed disorders pertaining to his bilateral foot condition, cervical spine (neck), and sleep apnea.  There is, however, no indication that VA treatment records dated prior to January 2009 are not available; nor is there any indication that VA has attempted to obtain records dated from March 2010 to the present.  

During the February 2013 hearing, the Veteran also testified that he sought treatment for his bilateral foot problems from a private physician in Charlotte, North Carolina, in the 1980s, shortly after service.  The undersigned left the record open for the Veteran to submit records from the private physician, but no additional records have been received to date.  

However, VA has been put on notice that there are outstanding VA and private records and the Board cannot determine that no reasonable possibility exists that the outstanding records are relevant to the claims on appeal.  Therefore, after securing any necessary authorization from the Veteran, all identified treatment records, to include VA treatment records dated prior to January 2009 and from March 2010 to the present, should be obtained for consideration in his appeal.

Relevant to the service connection claim for a neck disorder, the Veteran testified that he was treated for neck pain during service and that he experienced such pain throughout service.  He also testified that, since service, he has experienced neck pain intermittently that has increased in severity and frequency.  Review of the record shows the Veteran has a current diagnosis of mild to moderate degenerative joint disease affecting the cervical spine.  See May 2010 VA examination report.  

The medical provider who conducted the May 2010 VA examination opined that the Veteran's current neck pain and degenerative changes are less likely than not caused by or a result of the isolated neck complaints noted while in service.  In making this determination, the examiner noted that, while there was a complaint of neck pain during service, (1) the complaints and examination findings at that time were mild and treated conservatively, (2) there is no record showing further or consistent complications or complaints of neck pain during or after service, and (3) there are no other complications that might note a significant long term disability, including evidence of surgical intervention, fracture, or recent visits for neck pain.  

However, the Board finds that such opinion is inadequate because it does not appear that the VA examiner considered the lay evidence of continued neck pain during and after service.  In this regard, the Board notes that the lack of contemporaneous medical evidence showing complaints of neck pain does not render the Veteran's report of continued neck pain during or after service not credible.  The Board also notes that a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service, and the examination is inadequate when the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).     

Based on the foregoing, the Board finds that an additional medical opinion is needed with respect to whether the Veteran's current neck disorder is related to military service, which considers the lay and medical evidence of record, including the competent lay evidence of continued neck pain during and after service.  

Relevant to the service connection claim for a left knee disorder, the service treatment records (STRs) show the Veteran sought treatment for a left knee injury in May 1980 and that the examiner noted he had been having problems with his knee for one year.  Additionally, the Veteran testified that he believed his knee disorder is a result of playing basketball and running up a hill with an M60 machine gun during service.  X-rays of the left knee did not reveal any significant abnormality and the assessment was rule/out muscle strain and Baker's cyst.  During the February 2013 hearing, the Veteran testified that, if he hits he knee on anything, he experiences swelling with a knot and that this condition has been present since service, although it never occurred before service.  The VA treatment records do not contain a diagnosis related to the left knee; however, the Veteran is competent to report his current left knee symptoms.  

In light of the STRs that show lingering left knee problems during service, the Veteran's report of continued left knee problems after service, and the description of his current left knee symptoms, the Board finds a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of any currently manifested left knee disability.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the Veteran's claim).

Relevant to the service connection claim for a bilateral foot disorder and a right ankle disorder, during the February 2013 hearing, the Veteran testified that his foot, Achilles heel, and ankle disorders are all part of the same disorder.  He attributed his foot and ankle disabilities to the various duties he performed in service, including specifically walking the perimeter line on base, walking and running in sand with boots, repelling down walls and into windows, and playing various sports.  He testified that his plantar fasciitis and right ankle problems began in service and that he received treatment for such during service.  He also testified that he sought treatment for foot problems shortly after service.  

The STRs show the Veteran was diagnosed with "rule out" ankle sprain in September 1979, after reporting that he injured his right ankle playing football.  The Veteran also complained of ankle pain in August 1980, after which the examiner noted he had been given new boots and rendered a diagnosis of pes planus.  The post-service treatment records show the Veteran has complained of foot and ankle pain, which has been variously diagnosed as pes planus and pes planovalgus.  

In light of the STRs that show treatment for ankle problems and a diagnosis of pes planus during service, the lay evidence of treatment for foot problems shortly after service, and the post-service evidence of foot and ankle pain that has been diagnosed as pes planus and pes planovalgus, the Board finds a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of any current bilateral foot and/or right ankle disability.   

Pertinent to the Veteran's sleep apnea, the record reflects a current diagnosis of such disorder.  Additionally, at his February 2013 Board hearing, the Veteran testified that he believed such disorder began during service as a result of lying in the sand, which may have included exposure to residual bomb materials and chemicals.  Specifically, he alleges that his exposure to such materials as well as dust and sand resulted in problems breathing during service, which, in turn, caused him to sleep differently and begin snoring.  The Veteran reported that his wife had indicated that his sleeping habits, to include his snoring, changed/started during his military service.  In light of such contentions, the Board finds that the Veteran should be afforded a VA examination so as to determine the etiology of his sleep apnea.

Finally, relevant to the Veteran's increased rating claim for service-connected Bell's palsy, review of the record reveals that the Veteran's first and only VA examination in conjunction with his increased rating claim was in March 2010.  At the March 2010 examination, the Veteran described the episodic nature of his Bell's palsy and reported that he had not experienced any episodes since 2006.  During the February 2013 hearing, he testified that experienced episodes in 2011 and 2012.  Given that more than four years have passed since the most recent VA examination was conducted and the evidence showing additional manifestations of the service-connected Bell's palsy since that time, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he identify any healthcare provider who treated him for his bilateral foot, right ankle, neck, left knee, sleep apnea, and service-connected Bell's palsy since service, to include the treatment provider who saw him in the 1980's for his bilateral foot disorder.  

After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated prior to January 2009 and from March 2010 to the present.  Records must be obtained from the VA Medical Centers in Memphis, Tennessee, and Salisbury, North Carolina, as well as the VA outpatient clinic in Charlotte, North Carolina. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's May 2010 examination pertaining to his neck disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to include the Veteran's testimony at his February 2013 Board hearing, the examiner should address offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current neck disorder, was incurred in or is otherwise related to his military service, including the treatment received September 1978. 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued neck pain during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

3. After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current left knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(a) The examiner should identify all disabilities affecting the left knee.  If the examiner does not find a current diagnosis of a left knee disorder, he or she should reconcile such finding with the Veteran's report of experiencing swelling with a knot.

(b) The examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed left knee disorder was incurred in or is otherwise related to his military service, including the treatment received in May 1980 or as a result of his military duties, to include playing basketball and/or running up a hill with an M60 machine gun? 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued left knee pain during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

4. After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his bilateral foot and right ankle disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(a) The examiner should identify all disabilities affecting the bilateral feet and right ankle, including but not limited to plantar fasciitis, pes planus, and pes planovalgus.  

(b) The examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any bilateral foot and/or right ankle disorder was incurred in or is otherwise related to his military service, including the treatment received in September 1979 and August 1980 and the various duties performed therein, to include walking the perimeter line on base, walking and running in sand with boots, repelling down walls and into windows, and playing various sports? 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued foot and ankle pain during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered. 

5. After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea was incurred in or is otherwise related to his military service, including the treatment received in September 1979 and August 1980 and the various duties performed therein, to include lying in the sand, which may have included exposure to dust, sand, and residual bomb materials and chemicals.  

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence regarding his change in sleeping and breathing habits, to include snoring, during service as reported by the Veteran and his wife, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered. 

6. After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected recurrent Bell's palsy.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected Bell's palsy, particularly those present during an episode of the disability.  In this regard, the examiner should specifically indicate whether such disability affects the Veteran's facial symmetry, speech, and eyes (to include twitching) and results in headaches and/or swelling.  If so, the examiner should describe the severity of such manifestations.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale.

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


